Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
	Claims 1-5, 7-9, 11, 12, 14, 15, 18, 24, 26, 27, 29, 33, 37, 42 and 43 are pending.
	Claims 1-5, 8, 9, 11, 12, 14, 15, 18, 42 and 43 are allowed.
	Claims 7, 24, 26, 27, 29, 33 and 37 are cancelled.	

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffery Giering, MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND PEPEO, P.C. on 28 May 2021. 

The application has been amended as follows:
In the Claims:
Claim 8, line 1, replace “5 or 7” with --5--;
Claim 9, line 1, replace “1 or 7” with --1--;

	Claims 7, 24, 26, 27, 29, 33 and 37 are canceled;
	
Examiner’s Comment
Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 3-5, 8, 9, 11, 12, 14, 15, 18, 42 and 42 under 35 U.S.C. §103 as being unpatentable over Xu et al. as evidenced by BLAST sequence alignment in view of Frost et al., and Terman, in the Final Office Action mailed 21 May 2020, is withdrawn in view of the Patent Board decision mailed 18 March 2021, in which the Examiner was reversed.
The rejection of Claim 2 under 35 U.S.C. §103 as being unpatentable over Xu et al. as evidenced by BLAST sequence alignment in view of Frost et al., and Terman, as applied to claims 1, 3-5, 8, 9, 11, 12, 14, 15, 18, 42 and 42 above, and further in view of Bookbinder et al., in the Final Office Action mailed 21 May 2020, is withdrawn in view of the Patent Board decision mailed 18 March 2021, in which the Examiner was reversed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	The instant application is placed in condition for allowance, pursuant to the Patent Board decision mailed 18 March 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651